Citation Nr: 1711593	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to March 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and an April 2013 rating decision by the VA RO in Philadelphia, Pennsylvania.  The Board remanded this case in April 2016.

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In September 2016, the Veteran, through his representative, submitted a due process waiver in which he waived initial consideration by the Agency of Original Jurisdiction (AOJ) of any additional evidence he submits.  Thereafter, in October 2016, the Veteran submitted additional evidence.  Given the Veteran's September 2016 due process waiver, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Hypertension

The Veteran contends that he has hypertension that had its onset during his active service or is otherwise etiologically or causally related to his service.  Specifically, at the February 2016 Board hearing, he testified that, although he was not diagnosed with hypertension until several years after his separation from active service, he was told by doctors during active service that he had elevated blood pressure readings.  In addition, he was given a medication for tuberculosis, which he described as "INH", that has a side effect of causing high blood pressure.  The Veteran has also reported that he experienced symptoms of shortness of breath, dizziness, and occasional loss of balance during service, and that he believes those symptoms were related to high blood pressure.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in October 2007.

The evidence of record reflects that the Veteran has a current diagnosis of hypertension for which he is prescribed medications.  The Veteran's full service treatment records are unavailable.  However, the Veteran has submitted some of his service treatment records.  The service treatment records submitted by the Veteran do not show a diagnosis of hypertension or include blood pressure readings consistent with hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2016).  However, they do confirm the Veteran's testimony that he had elevated blood pressure readings during his active service.  For example, in November 1987, he had readings of 120/84 and 124/78; in December 1987 he had a reading of 130/70; in September 1989, he had a reading of 128/90; in May 1991, he had a reading of 130/84; in November 1992, he had a reading of 126/64; and in November 1996, he had a reading of 126/84.  Such readings meet the criteria for prehypertension, which is defined as moderately increased blood pressure with systolic pressure of 120 to 139 or a diastolic pressure of 80 to 89.  See Dorland's Illustrated Medical Dictionary 1510 (32nd ed. 2012).

The Veteran has not yet been provided a VA examination as to his claim for entitlement to service connection for hypertension.  VA will provide a medical examination when there is: (1) competent evidence of a current disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that the low threshold for provision of a VA examination have been met in this case, as the record shows that the Veteran has a current diagnosis of hypertension and the limited service treatment records available show that the Veteran had elevated blood pressure readings consistent with prehypertension, suggesting that the current hypertension may have had its onset during his active service or is otherwise associated with the Veteran's service.  Accordingly, the matter must be remanded so that the Veteran may be provided a VA examination to determine the likely etiology of the current hypertension.

Hearing Loss and Tinnitus

The April 2013 rating decision denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  In December 2013, the Veteran submitted a timely notice of disagreement as to the April 2013 rating decision.  See VA Form 21-0958, Notice of Disagreement, received in December 2013.  The Veteran has not been issued a corresponding statement of the case for the issues appealed in the December 2013 notice of disagreement.  As a timely notice of disagreement as to the matters has been received, and the Veteran has not otherwise withdrawn the matters, the Board is required to remand the matters for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case with respect to the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board of the April 2013 rating decision as to those issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2016).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of his current hypertension.  Provide a copy of this remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension had its onset during his active service or is otherwise causally or etiologically related to his active service.  The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  The examiner should note that the Veteran's full service treatment records are unavailable.  Any opinion given should reflect consideration of the limited service treatment records submitted by the Veteran, to include the blood pressure readings in the prehypertension range included in those records.  The opinion should also reflect consideration of whether the Veteran's current hypertension may be causally related to his in-service use of INH to treat tuberculosis.

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




